COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
PATRICIA O. ALVAREZ                                                                               (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                     FACSIMILE NO.
  JUSTICES                                                                                         (210) 335-2762


                                               April 28, 2015


       Michael A. Shaunessy                                         John M. Donohue
       600 Congress Ave, Suite 2100                                 Duncan Unit
       Austin, TX 78701                                             1502 South First Street
                                                                    Diboll, TX 75941


       RE:    Court of Appeals Number:     04-14-00674-CV and 04-14-00675-CV
              Trial Court Case Number:     CV-14-0000180 and CV-14-0000239
              Style:                       John Michael Donohue v. Daniel Butts, et al.


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on June 3, 2015, before a panel consisting of Chief Justice Sandee Bryan Marion, Justice
       Rebeca C. Martinez, and Justice Luz Elena D. Chapa.

                                                       Very truly yours,
                                                       KEITH E. HOTTLE, CLERK


                                                       _____________________________
                                                       Margaret E. Adams
                                                       Legal Assistant, Fourth Court of Appeals
                                                       210.335.3854